Peters, C. J.
Several objections are urged by the defense against the maintenance of this action, only one of which need be considered.
The action seeks to obtain a lien judgment against certain logs in favor of a laborer who worked upon them. The logs when attached were on a township which for many years until recently comprised the town of Brighton, in Somerset county, but which, as the plaintiff contends, was at the date of the attachment merely an unincorporated place, while the defense contends it was at that time an incorporated plantation. The officer did not retain possession of the logs, but made a return of his attachment to the clerk of the town of Athens as the oldest adjoining town in the county. And such was the statute requirement if Brighton was at the time merely an unincorporated place and not a plantation. R. S., ch. 81, § 26.
It seems that in March, 1895, the legislature, on the petition of its inhabitants, allowed the town to surrender its town charter and organize themselves as a plantation. This the inhabitants immediately undertook to do, the vote showing that the voters were a unit on the question. In April, 1895, a meeting was duly called at which the new organization was effected, in pursuance of which a full board of plantation officers was chosen, and appropriations made for all plantation purposes. Since then the plantation has held its regular annual meeting in the spring of the year, and in the fall, as public returns show, has voted in all federal, state, congressional and county elections. The plantation appears to have been recognized as such in all affairs incident to such an incorporation. The plaintiff contends, however, that the proceedings attendant upon the formation of the plantation are defective in two *493particulars. One defect is that no return of the proceedings of incorporation was ever made to the Secretary of State as by statute required. It seems that such a return was in fact made on April 18, 1895, and an official certificate of the fact was produced before us at the argument but was not in evidence at the trial when the case was reported. This objection could easily be obviated, if necessary, by allowing the certified proceedings to be made a part of the case by amendment. The other alleged defect is that the moderator of the first meeting of the inhabitants, called together to organize the plantation, was sworn by a justice of the peace instead of by the person who presided at the meeting when the moderator was chosen, the latter course being prescribed by B. S., ch. 3, § 73.
But the substance of the statute requirement was preserved if the form was not, the result being only an irregularity perhaps. In proving the organization of municipal corporations the presumption of regularity and completeness is not without much weight. Prentiss v. Davis, 83 Maine, 364. Mr. Dillon says the existence of a municipality may sometimes be presumed. Dill. Mun. Corp. § 39. At all events, this plantation was surely a municipality in fact, a de facto corporation, and this rendered it unnecessary and even improper for the officer to question the apparent fact, and to take upon himself the responsibility of investigating and deciding the question. It could not possibly be pretended that an officer would be under obligation to do so. He would be justified in regarding the appearances of the thing as the thing itself. “ So things seem right, no matter what they are,” is a sentiment applicable here.
The plaintiff may have judgment against the person, but not against the property.

Judgment accordingly.